Exhibit 10.65
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as of November 30, 2007
between Scottish Re Holdings Limited (the “Company”) and David Howell (the
“Employee”) (together, the “Parties”).
          WHEREAS, the Employee and the Company are parties to an employment
agreement dated October 25, 2005 (the “2005 Employment Agreement”);
          WHEREAS, the Parties wish to establish the terms of Employee’s
continued employment with the Company upon the terms and conditions set forth
herein which supersede the terms of the 2005 Employment Agreement, and all other
agreements with respect to the subject matter hereof;
          Accordingly, the Parties agree as follows:
               1. Employment and Acceptance. The Company shall employ the
Employee, and Employee shall accept employment, subject to the terms of this
Agreement, effective as of May 7, 2007 (the “Effective Date”). The Employee’s
continuous employment with the Company began on November 1, 2005.
               2. Term. Subject to earlier termination pursuant to Section 5 of
this Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the second anniversary of the Effective
Date (the “Initial Term”) and shall renew for one (1) year intervals thereafter
(each, a “Renewal Term”) unless either party shall have given at least sixty
(60) days advanced written notice to the other that it does not wish to extend
the Term. As used in this Agreement, the “Term” shall refer to the Initial Term
and any Renewal Term and shall, in all cases, terminate on the date the
Employee’s employment terminates in accordance with this Section 2 or Section 5.
In the event of the Employee’s termination of employment during the Term, the
Company’s obligation to continue to pay all base salary, as adjusted, bonus and
other benefits then accrued shall terminate except as may be provided for in
Section 5 of this Agreement. If not ended earlier, the Term shall end when the
Employee reaches the Company’s normal retirement age of 65 without any
entitlement for the Employee to receive any compensation for the ending of the
Term under this agreement.
               3. Duties and Title.
               3.1 Title. The Company shall employ the Employee to render
exclusive and full-time services to the Company and its Subsidiaries and
Scottish Re Group Limited (“SRGL”). The Employee shall serve in the capacity of
CEO International Segment, and shall report to the SRGL Chief Executive Officer.
The Employee shall also serve during the Term in executive positions for SRGL
and one or more of the Company’s Subsidiaries for no additional consideration.
               3.2 Duties. The Employee will have such authority and
responsibilities and will perform such executive duties as are customarily
performed by a CEO International Segment of a company in similar lines of
business as the Company and its Subsidiaries or SRGL or as may be assigned to
Employee by the SRGL Chief Executive Officer. The Employee will devote all his
full working-time and attention to the performance of such

 



--------------------------------------------------------------------------------



 



duties and to the promotion of the business and interests of the Company and its
Subsidiaries and of SRGL.
               3.3 Location. The Employee shall perform his full-time services
to the Company and its Subsidiaries and to SRGL in the Company’s London, UK
office (the “Location”); provided that the Employee shall be required to travel
as necessary to perform his duties hereunder.
               4. Compensation and Benefits by the Company. As compensation for
all services rendered pursuant to this Agreement, the Company shall provide the
Employee the following during the Term:
               4.1 Base Salary. During the Term, the Company will pay to the
Employee an annual base salary of GBP275,000, payable in accordance with the
customary payroll practices of the Company. The Employee’s annual base salary
may be increased by the Company at its discretion and the Company agrees to
review such compensation not less frequently than annually during the Term. The
Base Salary as increased from time to time shall be referred to herein as “Base
Salary”.
               4.2 Bonuses. During the Term, the Employee shall be eligible to
receive an annual bonus (“Bonus”) under a plan in the amount determined by the
Board of Directors of the Company (the “Board”) based upon achievement of
performance measures established by the Company and approved by the Board. The
employee’s target bonus shall be 75% of Base Salary. Notwithstanding the
foregoing, for the calendar year ending on December 31, 2007 the Employee shall
receive a Bonus of not less than fifty percent (50%) of the Base Salary. The
Employee’s Bonus shall be payable at such times and in the manner consistent
with the Company’s policies regarding compensation of executive employees. In
addition, the Company may pay such additional bonuses as it may establish within
its direction.
               4.3 Pension Equalization. The Company will contribute to the
Executive’s pension account, two (2) pension equalization payment of GBP75,000
on each of June 1, 2007 and June 1, 2008. No further payments will be made under
this clause after the payment in 2008.
               4.4 Participation in Employee Benefit Plans. The Employee shall
be entitled during the Term, if and to the extent eligible, to participate in
all of the applicable benefit plans of the Company, which may be available to
other senior executives of the Company. The Company may at any time or from time
to time amend, modify, suspend or terminate any employee benefit plan, program
or arrangement for any reason without the Employee’s consent if such amendment,
modification, suspension or termination is consistent with the amendment,
modification, suspension or termination for other executives of the Company.
               4.5 Equity Compensation. The Employee shall be eligible to
receive stock options to purchase 350,000 ordinary shares of an affiliate of the
Company pursuant to the 2007 Scottish Re Group Limited Stock Option Plan, an
equity incentive compensation plan established by an affiliate of the Company
(the “Equity Incentive Plan”), pursuant to the terms of the Equity Incentive
Plan and any applicable agreements thereunder as determined from time to time by
the Board.

- 2 -



--------------------------------------------------------------------------------



 



               4.6 Expense Reimbursement. During the Term, the Employee shall be
entitled to receive reimbursement for all appropriate business expenses incurred
by him in connection with his duties under this Agreement in accordance with the
policies of the Company as in effect from time to time.
               4.7 [RESERVED]
               4.8 Vacation and Holidays.
               (a) The Employee will (in addition to the usual public and bank
holidays) be entitled during the continuance of his employment to 30 working
day’s paid holiday in each period of 12 months commencing on 1 January (the
“Holiday Year”).
               (b) Holiday shall be taken at such times as may be approved by
the SRGL Chief Executive Officer.
               (c) The Employee may not, without the prior written consent of
the SRGL Chief Executive Officer carry forward more than six days unused holiday
entitlement from one Holiday Year to another.
               (d) On the termination of his employment the Employee’s
entitlement to accrued holiday pay will be calculated on a pro rata basis in
respect of each completed month of service in the Holiday Year in which his
employment terminates and the appropriate amount will be paid to the Employee;
provided that, if the Employee shall have taken more days’ holiday than his
accrued entitlement, the Company is hereby authorized to make an appropriate
deduction from any amounts due from the Company to the Employee.
               4.9 Legal Fees. The Company shall pay or reimburse the Employee
for all reasonable attorneys’ fees and costs (not to exceed GBP 2,000) incurred
by the Employee in connection with advice pertaining to and negotiation of this
Agreement upon presentation to the Company of bills for such services and such
other supporting information as the Company may reasonably require.
               4.10 [RESERVED]
          5. Termination of Employment.
               5.1 By the Company for Cause or by the Employee Without Good
Reason or Due to Death or Disability. If: (i) the Employee’s employment
terminates due to his death; (ii) the Company terminates the Employee’s
employment with the Company for Cause (as defined below); (iii) the Company
terminates the Employee’s employment with the Company due to the Employee’s
Disability (as defined below); or (iv) Employee terminates his employment
without Good Reason (as defined below); provided that the Employee shall be
required to give the Company at least thirty (30) days prior written notice of
such termination, the Employee or the Employee’s legal representatives (as
appropriate), shall be entitled to receive the following (the “Accrued
Benefits”):
                    (a) the Employee’s accrued but unpaid Base Salary and
benefits set forth in Section 4.4, if any, to the date of termination;

- 3 -



--------------------------------------------------------------------------------



 



                    (b) the unpaid portion of the Bonus, if any, relating to the
calendar year prior to the calendar year of the Employee’s death, Disability,
termination by the Company for Cause or by the Employee without Good Reason,
payable in accordance with Section 4.2;
                    (c) expenses reimbursable under Section 4.6 incurred but not
yet reimbursed to the Employee to the date of termination; and
                    (d) in accordance with the Company’s policies, any accrued
but unused vacation time or paid time off.
               For the purposes of this Agreement, “Disability” means a
determination by the Company in accordance with applicable law that as a result
of a physical or mental injury or illness, the Employee is unable to perform the
essential functions of his job with or without reasonable accommodation for a
period of (i) ninety (90) consecutive days; or (ii) one hundred eighty (180)
days in any one (1) year period.
               Provided that the Company warrants that the Employee’s employment
will not be terminated by the Company (by reason of the Employee’s ill health)
if the Employee is receiving benefits under the Company PHI scheme or is
awaiting a decision from the PHI scheme insurers in respect of benefits under
the PHI scheme, where continuing employment is a prerequisite to the Employee’s
receipt of benefits under such scheme. This clause shall be without prejudice to
the Company’s right to terminate the Employee’s employment for any reason which
is unrelated to his ill health.
               For the purposes of this Agreement, “Cause” means, as determined
by the Board (or its designee), with respect to conduct during the Employee’s
employment with the Company, whether or not committed during the Term,
(i) commission of a felony by Employee; (ii) gross misconduct by the Employee,
(iii) acts of dishonesty by Employee resulting or intending to result in
personal gain or enrichment at the expense of the Company or its Subsidiaries or
SRGL; (iv) Employee’s material breach of his obligations under this Agreement;
(v) conduct by Employee in connection with his duties hereunder that is
fraudulent, unlawful or grossly negligent; (vi) engaging in personal conduct by
Employee (including but not limited to employee harassment or discrimination,
the use or possession at work of any illegal controlled substance) which
seriously discredits or damages the Company or its Subsidiaries or SRGL;
(vii) contravention of specific reasonable lawful material direction from the
person or entity to whom the Employee reports or continuing inattention to or
continuing failure to adequately perform the material duties to be performed by
Employee under the terms of Section 3.2 of this Agreement or (viii) breach of
the Employee’s covenants set forth in Section 7 below before termination of
employment; provided that the Employee shall have fifteen (15) days after notice
from the Company to cure the deficiency leading to the Cause determination
(except with respect to (i) above), if curable. A termination for “Cause” shall
be effective immediately (or on such other date set forth by the Company).
               For the purposes of this Agreement, “Good Reason” means, without
the Employee’s consent, (i) a material adverse reduction in Employee’s
responsibilities or duties; (ii) a reduction in the Employee’s Base Salary or
bonus opportunity; provided that the Company may at any time or from time to
time amend, modify, suspend or terminate any bonus, incentive compensation or
other benefit plan or program provided to the Employee for any reason and

- 4 -



--------------------------------------------------------------------------------



 



without the Employee’s consent if such modification, suspension or termination
(x) is a result of the underperformance of the Employee or the Company under its
business plan, or (y) is consistent with an “across the board” reduction for all
similar level executive employees of the Company, and, in each case, is
undertaken in the Board’s reasonable business judgment acting in good faith and
engaging in fair dealing with the Employee; (iii) without the Employee’s prior
written consent, relocation of the Employee’s Location of work to any location
that is in excess of 50 miles from the Location thereof on the Effective Date;
or (iv) the Company’s material breach of the Agreement; provided that a
suspension of the Employee and the requirement that the Employee not report to
work shall not constitute “Good Reason” if the Employee continues to receive the
compensation and benefits required by this Agreement. The Employee shall provide
the Company written notice specifying such event or deficiency constituting Good
Reason within sixty (60) days following the Employee’s knowledge of the
occurrence of such event and the Company shall have thirty (30) days after
receipt of such notice to cure the event or deficiency that would result in Good
Reason.
               5.2 By the Company Without Cause or By the Employee for Good
Reason. If during the Term the Company terminates Employee’s employment without
Cause (which may be done at any time without prior notice) or Employee
terminates his employment for Good Reason, upon at least thirty (30) days prior
written notice, upon execution without revocation of a valid release agreement
in a form reasonably acceptable to the Company (and valid to compromise
statutory employment law claims in the UK) and not in violation of any
applicable laws (the “Release”), the Employee shall be entitled to receive:
                    (a) the Accrued Benefits;
                    (b) the pro-rata portion of the Bonus up to the date of
termination relating to the calendar year of the Employee’s termination, payable
in accordance with Section 4.2;
                    (c) (i) if prior to the expiration of the Initial Term, an
amount equal to three (3) times the sum of (x) the highest Base Salary received
by the Employee with respect to any calendar year during the previous two
(2) calendar years of the Term and (y) the highest Bonus amount received by the
Employee with respect to any calendar year during the previous two (2) calendar
years of the Term, and (ii) if during any Renewal Term, an amount equal to the
sum of (x) the highest Base Salary received by the Employee with respect to any
calendar year during the previous two (2) calendar years of the Term, and
(y) the highest Bonus amount received by the Employee with respect to any
calendar year during the previous two (2) calendar years of the Term, in each
case payable in twelve (12) equal monthly installments, less standard income and
payroll tax withholding and other authorized deductions; and
                    (d) Any unpaid installments as described under Section 4.3.
          The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6. For
purposes of clarity, the Company’s failure to renew the Term pursuant to
Section 2 hereof, shall not constitute a termination of the Employee’s
employment without Cause.
               5.3 Following the Company’s Determination Not to Renew the Term.
Should the Employee’s employment with the Company terminate following the
Company’s

- 5 -



--------------------------------------------------------------------------------



 



determination not to renew the Term pursuant to Section 2, upon execution
without revocation of the Release, the Employee shall be entitled to receive:
               (a) Accrued Benefits; and
               (b) an amount equal to the sum of (x) the Employee’s Base Salary,
and (y) the highest Bonus amount received by the Employee with respect to any
calendar year during the previous two (2) calendar years of the Term, payable in
a lump sum within thirty (30) days following the effective date of the Release,
less standard income and payroll tax withholding and other authorized
deductions.
          The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6.
          5.4 No Mitigation; No Offset. The Employee shall be under no
obligation to seek other employment after his termination of employment with the
Company and the obligations of the Company to the Employee which arise upon the
termination of his employment pursuant to this Section 5 shall not be subject to
mitigation or offset.
          5.5 Removal from any Boards and Position. If the Employee’s employment
is terminated for any reason under this Agreement, he shall be deemed to resign
(i) if a member, from the Board or board of directors of any Subsidiary or SRGL
of the Company or any other board to which he has been appointed or nominated by
or on behalf of the Company and (ii) from any position with the Company or any
Subsidiary or SRGL of the Company, including, but not limited to, as an officer
of the Company and any of its Subsidiaries or SRGL.
          6. Restrictions and Obligations of the Employee.
               6.1 Confidentiality. (a) During the course of the Employee’s
employment by the Company (prior to and during the Term), the Employee has had
and will have access to certain trade secrets and confidential information
relating to the Company and its Subsidiaries or to SRGL (the “Protected
Parties”) which is not readily available from sources outside the Company. The
confidential and proprietary information and, in any material respect, trade
secrets of the Protected Parties are among their most valuable assets, including
but not limited to, their customer, supplier and vendor lists, databases,
competitive strategies, computer programs, frameworks, or models, their
marketing programs, their sales, financial, marketing, training and technical
information, their product development (and proprietary product data) and any
other information, whether communicated orally, electronically, in writing or in
other tangible forms concerning how the Protected Parties create, develop,
acquire or maintain their products and marketing plans, target their potential
customers and operate their retail and other businesses. The Protected Parties
invested, and continue to invest, considerable amounts of time and money in
their process, technology, know-how, obtaining and developing the goodwill of
their customers, their other external relationships, their data systems and data
bases, and all the information described above (hereinafter collectively
referred to as “Confidential Information”), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. The Employee acknowledges that such
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Employee shall hold in a fiduciary
capacity for the benefit of the Protected Parties all Confidential Information
relating to the Protected Parties and their

- 6 -



--------------------------------------------------------------------------------



 



businesses, which shall have been obtained by the Employee during the Employee’s
employment by the Company or its Subsidiaries or SRGL and which shall not be or
become public knowledge (other than by acts by the Employee or representatives
of the Employee in violation of this Agreement). Except as required by law or an
order of a court or governmental agency with jurisdiction, the Employee shall
not, during the period the Employee is employed by the Company or its
Subsidiaries or SRGL or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Employee use it in any way, except in the
course of the Employee’s employment with, and for the benefit of, the Protected
Parties or to enforce any rights or defend any claims hereunder or under any
other agreement to which the Employee is a party; provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto. The Employee shall
take all reasonable steps to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Employee
understands and agrees that the Employee shall acquire no rights to any such
Confidential Information.
                    (b) All files, records, documents, drawings, specifications,
data, computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business (for the purposes of this Agreement,
“Business” shall be as defined in Section 6.3 hereof), as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company and its Subsidiaries and SRGL, whether
prepared by the Employee or otherwise coming into the Employee’s possession in
connection with or relating to his employment with the Company, shall remain the
exclusive property of the Company and its Subsidiaries and SRGL, and the
Employee shall not remove any such items from the premises of the Company and
its Subsidiaries and SRGL, except in furtherance of the Employee’s duties under
any employment agreement.
                    (c) It is understood that while employed by the Company or
its Subsidiaries or SRGL, the Employee will promptly disclose to it, and assign
to it the Employee’s interest in any invention, improvement or discovery made or
conceived by the Employee, either alone or jointly with others, which arises out
of the Employee’s employment. At the Company’s request and expense, the Employee
will assist the Company and its Subsidiaries and SRGL during the period of the
Employee’s employment by the Company or its Subsidiaries or SRGL and thereafter
in connection with any controversy or legal proceeding relating to such
invention, improvement or discovery and in obtaining domestic and foreign patent
or other protection covering the same.
                    (d) As requested by the Company and at the Company’s
expense, from time to time and upon the termination of the Employee’s employment
with the Company for any reason, the Employee will promptly deliver to the
Company and its Subsidiaries or SRGL all copies and embodiments, in whatever
form, of all Confidential Information in the Employee’s possession or within his
control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Employee will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.

- 7 -



--------------------------------------------------------------------------------



 



               6.2 Non-Solicitation or Hire. During the Term and for a period of
six (6) months following the termination of the Employee’s employment for any
reason, the Employee shall not directly or indirectly solicit or attempt to
solicit or induce, directly or indirectly, (a) any party who is a customer of
the Company or its Subsidiaries or the Holding Company, or who was a customer of
the Company or its Subsidiaries or the Holding Company at any time during the
twelve (12) month period immediately prior to the date the Employee’s employment
terminates, for the purpose of marketing, selling or providing to any such party
any services or products offered by or available from the Company or its
Subsidiaries or the Holding Company, (b) any supplier to or customer or client
of the Company or any Subsidiary or he Holding Company to terminate, reduce or
alter negatively its relationship with the Company or any Subsidiary or the
Holding Company or in any manner interfere with any agreement or contract
between the Company or any Subsidiary or the Holding Company and such supplier,
customer or client or (c) any employee of the Company or any of its Subsidiaries
or the Holding Company or any person who was an employee of the Company or any
of its Subsidiaries or the Holding Company during the twelve (12) month period
immediately prior to the date the Employee’s employment terminates (and in
either case where the employee is a person for whom the Employee had managerial
responsibility (whether directly or indirectly) or material contact with in the
course of his employment with the Company or its Subsidiaries or he Holding
Company) to terminate such employee’s employment relationship with the Protected
Parties in order, in either case, to enter into a similar relationship with the
Employee, or any other person or any entity in competition with the Business of
the Company or any of its Subsidiaries or the Holding Company; provided that, if
the Employee intends to solicit any such party referenced in this Section 6.2
(a), (b) or (c) for any other purpose, he shall notify the Company of such
intention and receive prior written approval from the Company, which shall not
be unreasonably withheld.
               6.3 Non-Competition. During the Term and for a period of six
(6) months following the termination of Employee’s employment by the Company
(for any reason) the Employee shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of the Company or a
Subsidiary or SRGL, organize, establish, own, operate, manage, control, engage
in, participate in, invest in, permit his name to be used by, act as a
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or business organization), or otherwise assist any
person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise which engages or proposes to engage in the
reinsurance business or any other business conducted by the Company or any of
its Subsidiaries or SRGL on the date of the Employee’s termination of employment
or within twelve (12) months of the Employee’s termination of employment for
which the Employee has performed services, in each case, in the geographic
locations where the Company and its Subsidiaries or SRGL engage or propose to
engage in such business(es) (the “Business”). Notwithstanding the foregoing,
nothing in this Agreement shall prevent the Employee from (a) owning for passive
investment purposes not intended to circumvent this Agreement, less than five
percent (5%) of the publicly traded common equity securities of any company
engaged in the Business (so long as the Employee has no power to manage,
operate, advise, consult with or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded the Employee in connection with any permissible equity ownership), and
(b) serving as

- 8 -



--------------------------------------------------------------------------------



 



an employee, consultant or advisor (or other similar capacity) to an entity
engaged in the Business for a unit, division, affiliate or department of such
entity that does not engage in the Business in any material respect, so long as
the Employee is not directly or indirectly involved in the Business activities
performed by such entity; provided, however, that the Employee may engage in the
activities restricted by this Section 6.3 if he shall first notify and receive
prior written approval from the Company before engaging in such activities.
               6.4 Property. The Employee acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its Subsidiaries or SRGL are
the sole property of the Company and its Subsidiaries or SRGL (“Company
Property”). During the Term, and at all times thereafter, the Employee shall not
remove, or cause to be removed, from the premises of the Company or its
Subsidiaries or SRGL, copies of any record, file, memorandum, document, computer
related information or equipment, or any other item relating to the business of
the Company or its Subsidiaries or SRGL, except in furtherance of his duties
under the Agreement. When the Employee’s employment with the Company terminates,
or upon request of the Company at any time, the Employee shall promptly deliver
to the Company all copies of Company Property in his possession or control.
          7. Remedies; Specific Performance. The Parties acknowledge and agree
that the Employee’s breach or threatened breach of any of the restrictions set
forth in Section 6 will result in irreparable and continuing damage to the
Protected Parties for which there may be no adequate remedy at law and that the
Protected Parties shall be entitled to equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach. The Employee hereby consents to the grant of an injunction
(temporary or otherwise) against the Employee or the entry of any other court
order against the Employee prohibiting and enjoining him from violating, or
directing him to comply with any provision of Section 6. The Employee also
agrees that such remedies shall be in addition to any and all remedies,
including damages, available to the Protected Parties against him for such
breaches or threatened or attempted breaches. In addition, without limiting the
Protected Parties’ remedies for any breach of any restriction on the Employee
set forth in Section 6, except as required by law, the Employee shall not be
entitled to any payments set forth in Section 5.2 hereof if the Employee has
breached the covenants applicable to the Employee contained in Section 6, the
Employee will immediately return to the Protected Parties any such payments
previously received under Section 5.2 upon such a breach, and, in the event of
such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under Section 5.2.
          8. Other Provisions.
               8.1 Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid or overnight mail and shall be
deemed given when so delivered personally, telegraphed, telexed, or sent by
facsimile transmission or, if mailed, four (4) days after the date of mailing or
one (1) day after overnight mail, as follows:
                    (a) If the Company, to its registered office:

- 9 -



--------------------------------------------------------------------------------



 



Tower Bridge House
St Katharine’s Way
London
E1W 1AA
                    (b) If the Employee, to the Employee’s home address
reflected in the Company’s records or such other address as notified to the
Employer by the Employee in writing.
               8.2 Entire Agreement. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto,
including, without limitation, the 2005 Employment Agreement, except as
specifically referenced herein.
               8.3 Representations and Warranties by Employee. The Employee
represents and warrants that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Employee’s
ability to perform his obligations under this Agreement, including, but not
limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.
               8.4 Waiver and Amendments. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
Parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
               8.5 Governing Law, Dispute Resolution and Venue.
                    (a) This Agreement shall be governed and construed in
accordance with the laws of England
               8.6 Assignability by the Company and the Employee. This
Agreement, and the rights and obligations hereunder, may not be assigned by the
Company or the Employee without written consent signed by the other party;
provided that the Company may assign the Agreement to any successor that
continues the business of the Company.
               8.7 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
               8.8 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
               8.9 Severability. If any term, provision, covenant or restriction
of this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign,

- 10 -



--------------------------------------------------------------------------------



 



federal, state, county or local government or any other governmental, regulatory
or administrative agency or authority to be invalid, void, unenforceable or
against public policy for any reason, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected or impaired or invalidated. The Employee
acknowledges that the restrictive covenants contained in Section 7 are a
condition of this Agreement and are reasonable and valid in temporal scope and
in all other respects.
               8.10 Judicial Modification. If any court determines that any of
the covenants in Section 6, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
               8.11 Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
               8.12 Data Protection. For the purposes of the Data Protection Act
1998 the Employee gives his consent to the holding and processing of personal
data relating to him by the Company or any Subsidiary or SRGL for all purposes
relating to the performance of this Agreement including, but not limited to:

  -   ministering and maintaining personnel records;     -   paying and
reviewing salary and other remuneration and benefits;     -   providing and
administering benefits;     -   undertaking performance appraisals and reviews;
    -   maintaining sickness and other absence records;     -   taking decisions
as to the Employee’s fitness for work;     -   providing references and
information to future employees, and if necessary, governmental and
quasi-governmental bodies for social security and other purposes, the Inland
Revenue and the Contributions Agency;     -   providing information to future
purchasers and potential future purchasers of the Company or any Subsidiary or
SRGL or of the business(es) in which the Employee works;     -   transferring
information concerning the Employee to a country or territory outside the EEA;
and     -   The lawful monitoring of communications via the Company’s or any
Subsidiary or SRGL’s systems.

               8.13 Group.
“Subsidiary” means an entity in which the Company or SRGL directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

- 11 -



--------------------------------------------------------------------------------



 



“Voting Stock” means securities entitled to vote generally in the election of
directors.
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

                  EMPLOYEE    
 
                          David Howell    
 
                SCOTTISH RE HOLDINGS LIMITED    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- 12 -